DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed September 16th 2021 has been considered and made of record.  The Application remains in condition for allowance.

Allowable Subject Matter
	Claims 2-21 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Applicant’s remarks in view of the newly presented amendments have been considered and found to be persuasive. No found prior art of record teaches or fairly suggests the specific combination of claimed limitations now recited in independent claims 2, 10 and 17.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669